  Case: 2:19-cv-03203-SDM-EPD Doc #: 1 Filed: 07/24/19 Page: 1 of 4 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

AARON PARKER,                    )
                                 )
                Plaintiff,       ) Case No.: 19-3203
                                 )
           v.                    ) Judge: _________________
                                 )
CURTIS HARTLEY, PATTERSON-UTI    )
DRILLING COMPANY LLC, AND ASCENT )
RESOURCES – UTICA, LLC,          )
                                 )
                Defendants.      )

                                   NOTICE OF REMOVAL

       TO:     Clerk of the United States District Court for the Southern District of Ohio

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Curtis Hartley (“Hartley”),

Patterson-UTI Drilling Company LLC (“Patterson”), and Ascent Resources – Utica, LLC

(“Ascent”) (collectively, “Defendants”) state:

       1.      On or about June 24, 2019, Plaintiff Aaron Parker (“Plaintiff”) commenced an

action against Defendants in Jefferson County Court of Common Pleas, Ohio, captioned Aaron

Parker v. Curtis Hartley, et al., Civil Action No. 19-CV-00263 (the “State Court Action”).

Without admitting that Plaintiff’s Complaint states any valid causes of action, Plaintiff asserts

claims of negligence against Defendants for personal injuries Plaintiff contends he suffered on a

natural gas well pad in Steubenville, Jefferson County, Ohio on July 6, 2017. (Complaint, ¶¶ 10-

37). A copy of Plaintiff’s Complaint is attached hereto as Exhibit “1.”

       2.      Plaintiff’s Complaint and Summons were served on Patterson and Ascent on June

26, 2019. A copy of the summons for Patterson is attached hereto as Exhibit “2.” A copy of the

summons for Ascent is attached hereto as Exhibit “3.”
  Case: 2:19-cv-03203-SDM-EPD Doc #: 1 Filed: 07/24/19 Page: 2 of 4 PAGEID #: 2




       3.      Plaintiff’s Complaint and Summons were served on Hartley by certified mail on

or about July 6, 2019. A copy of the summons for Hartley is attached hereto as Exhibit “4.”

       4.      A copy of the Jefferson County Court of Common Pleas, Ohio docket as of July

24, 2019 for the matter removed to this Court, is attached as Exhibit “5.”

       5.      This Court has original jurisdiction over the State Court Action based on diversity

jurisdiction pursuant to 28 U.S.C. § 1332.

       6.      As readily conceded in Plaintiff’s Complaint, the parties are citizens of different

states. Plaintiff alleges he is a citizen of West Virginia. Complaint at ¶ 2. Hartley is a citizen of

Pennsylvania. Id. ¶ 7.

       7.      Patterson is a citizen of Texas and Delaware. Patterson is a Texas limited liability

company with its principal place of business in Houston, Texas. Id. ¶ 3. The sole member of

Patterson is Patterson-UTI Energy, Inc. Patterson-UTI Energy, Inc. is a Delaware corporation

with its principal place of business in Houston, Texas.

       8.      Ascent is a citizen of Oklahoma. Ascent is an Oklahoma limited liability company

with its principal place of business in Oklahoma City, Oklahoma. Complaint at ¶ 5. None of

Ascent’s members are citizens of Ohio or West Virginia.

       9.      No other parties are named in this action. Thus, complete diversity of citizenship

exists between the relevant parties. 28 U.S.C. § 1332(a).

       10.     Additionally, Plaintiff seeks to recover substantial damages for his claimed

personal injuries, including past and future pain, suffering, sorrow, emotional distress, mental

anguish and inconvenience, loss of enjoyment of life, past and future medical expenses, past and

future lost income and loss of earning capacity, and attorney’s fees. Id. at pg. 7. Prior to filing the

Complaint, Plaintiff’s counsel issued a settlement demand in excess of $75,000.00 to



                                                  2
  Case: 2:19-cv-03203-SDM-EPD Doc #: 1 Filed: 07/24/19 Page: 3 of 4 PAGEID #: 3




Defendants. Plaintiff’s settlement demand is evidence of the amount in controversy. See, e.g.,

Shupe v. Asplundh Tree Expert Co., 566 Fed. Appx. 476, 480-81 (6th Cir. 2014). Although

Defendants deny that Plaintiff is entitled to recovery any such damages, Defendants believe in

good faith that more than $75,000.00 is in controversy exclusive of interest and costs as per 28

U.S.C. § 1332(a).

       11.     Plaintiff’s claims arise from alleged events or omissions that occurred in Jefferson

County, Ohio, where the State Court Action was filed. Pursuant to 28 U.S.C. §§ 115(b)(2),

1391(b)(2), and 1441(a), venue is appropriate in the United States District Court for the Southern

District of Ohio, Eastern Division at Columbus.

       12.     This Notice is filed within thirty (30) days of Defendants Ascent’s and Patterson’s

receipt through service of a copy of Plaintiff’s Complaint on June 26, 2019, and Defendant

Hartley’s receipt through service of a copy of Plaintiff’s Complaint on July 6, 2019.

       13.     Accordingly, removal of the State Court Action to this Court is proper and timely

pursuant to 28 U.S.C. §§ 1441 and 1446.

       14.     True and correct copies of this Notice of Removal with accompanying exhibits

and Notice of Removal Directed to State Court are being served upon Plaintiff and filed with the

clerk of the Jefferson County, Ohio, Court of Common Pleas, in accordance with the provisions

in 28 U.S.C. §1446(d).

       15.     This Notice of Removal has been signed by counsel for Defendants, in

compliance with the requirements of 28 U.S.C. §1446(a).

       WHEREFORE, Defendants Curtis Hartley, Patterson-UTI Drilling Company LLC, and

Ascent Resources – Utica, LLC respectfully request that this action, now pending in the




                                                  3
  Case: 2:19-cv-03203-SDM-EPD Doc #: 1 Filed: 07/24/19 Page: 4 of 4 PAGEID #: 4




Jefferson County, Ohio, Court of Common Pleas, Civil Action No. 19-CV-00263, be removed to

this Court.

Dated: July 24, 2019                                  Respectfully submitted,


                                                      /s/ Rand L. McClellan
                                                      Rand L. McClellan (0079266), Trial Attorney
                                                      BAKER & HOSTETLER LLP
                                                      200 Civic Center Dr., Suite 1200
                                                      Columbus, OH 43215-4138
                                                      Telephone: 614.228.1541
                                                      Facsimile: 614.462.2616
                                                      rmcclellan@bakerlaw.com

                                                      Attorney for Defendants

                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, a copy of the foregoing was electronically filed.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system. I hereby also certify that on July 24,

2019, a copy of the foregoing was served by regular U.S. mail, postage pre-paid, on counsel for

Plaintiff Aaron Parker at the below address:

Travis T. Mohler, Esq.
Kala L. Sowers, Esq.
COLOMBO LAW
4016 Townsfair Way, Suite 210
Columbus, OH 43219
Telephone: (614) 362-7000
travism@colombolaw.com
kalas@colombolaw.com

Attorneys for Plaintiff Aaron Parker

                                                      /s/ Rand L. McClellan
                                                      Rand L. McClellan (0079266)

                                                      Attorney for Defendants



                                                  4
